                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

BRIAN CHRISTOPHER HOUNSOM                  )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       Case No. 4:17-cv-00288-AGF
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Brian Hounsom’s motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Petitioner pleaded guilty

to one count of conspiracy to distribute 1000 kilograms of marijuana, in violation of 21

U.S.C. §§ 841(a)(1) and 846. The Court accepted Petitioner’s plea and sentenced him to

a total of 78 months in prison followed by five years of supervised release. United States

v. Hounsom, No. 4:14-cr-246-AGF (hereinafter, “Hounsom”).

       In his pro se motion under § 2255, Petitioner asserts four grounds for relief, all

based on claims of ineffective assistance of counsel. Specifically, Petitioner asserts that

counsel was ineffective for (1) failing to argue against a leadership enhancement under

the Sentencing Guidelines at sentencing, (2) failing to adequately explain the proffer

process, (3) failing to challenge the amount of marijuana in question at the sentencing

phase, and (4) advising Petitioner to take certain actions that caused Petitioner not to take

advantage of a plea offer of 57 months, which offer the Government rescinded.
       Petitioner has not requested an evidentiary hearing, and as the record before the

Court conclusively demonstrates that Petitioner is not entitled to relief, the Court will

deny Petitioner’s motion without a hearing.

                                     BACKGROUND

       Criminal Proceedings

       The Court is familiar with the facts and proceedings in the underlying criminal

case. To summarize as pertinent here, Petitioner was one of many targets in a multi-

agency investigation of a marijuana distribution conspiracy led by Thomas Anderson, Jr.

In August 2014, that investigation resulted in the indictment of eleven defendants,

including Petitioner, on charges of conspiracy and money laundering. All of the

defendants in the case ultimately entered guilty pleas, other than Thomas Anderson, Jr.,

who proceeded to trial in July 2017 and was convicted.

       On August 19, 2014, Petitioner self-surrendered and was released on bond. On

August 25, Petitioner appeared for his arraignment with his retained attorney, Burton

Shostak, 1 who inquired about the possibility of a downward departure in exchange for

Petitioner’s cooperation. 2 On September 4, Petitioner and Mr. Shostak met with counsel



1
       Mr. Shostak passed away on April 24, 2018.
2
        Certain portions of the record in both this case and the underlying criminal case
remain under seal. The Court has reviewed the sealed and public portions of the record
as relevant to the present motion. By virtue of his claims, Petitioner discloses on the
public record his contention that the Government withdrew a 57-month recommendation
after an unsuccessful proffer. The Government’s response, filed under seal, supplies
additional particulars with respect to the timeline and negotiations. The Court discusses
the relevant facts within the general parameters of Petitioner’s disclosure and only as
necessary to provide context and resolve the issues presented.
                                              2
for the Government, AUSA John Davis, to discuss a possible proffer. Mr. Davis had

explained that, depending on certain Sentencing Guidelines determinations, Petitioner

could qualify for a Guideline range of 57-71 months. Other terms with respect to the

possible offer are detailed in the Government’s response and attachment. However,

Petitioner was not sufficiently forthcoming, so the meeting ended without an agreement.

The next day, Mr. Shostak informed Mr. Davis that Petitioner did not wish to participate

in a proffer. In May 2015, Mr. Shostak moved to withdraw from the case, without

objection by Petitioner, based on Petitioner’s failure to meet his financial obligations.

The Court granted the motion and appointed James Schottel to represent Petitioner.

Hounsom, ECF No. 332, 334.

       Plea Hearing

       On September 1, 2015, Petitioner appeared before the Court with Mr. Schottel to

enter a plea of guilty. Hounsom, ECF No. 884, 885. The plea agreement signed by both

parties contains a detailed recitation of the facts surrounding the Government’s

investigation of the Anderson operation, the actors involved in the conspiracy, and their

criminal activity. Hounsom, ECF No. 457. As relevant here, Petitioner admitted that he:

took delivery of marijuana in exchange for $87,000; participated in the off-loading and

dividing of other deliveries; smuggled $30,000 via commercial airlines to deliver a

payment; and delivered another payment to Denver in an amount over $100,000.

Petitioner further admitted that he traveled to California to broker a drug deal at

Anderson’s request and that he directed others to assist in the delivery of marijuana and

collection of proceeds. The plea agreement states that the amount of marijuana

                                              3
attributable to Petitioner’s own conduct and to the conduct of others foreseeable to him

exceeded 1000 kilograms.

       Also as part of the plea agreement, Petitioner agreed “to waive all rights to contest

the conviction or sentence in any post-conviction proceeding, including one pursuant to

Title 28, United States Code, Section 2255, except for claims of prosecutorial misconduct

or ineffective assistance of counsel.” Hounsom, ECF No. 457, p. 9. Petitioner further

confirmed that he was “fully satisfied with the representation received from defense

counsel,” who “completely and satisfactorily explored all areas which the defendant has

requested relative to the government’s case and any defenses.” Id. at 13. Petitioner

acknowledged that he entered the plea voluntarily and of his “own free will.” Id.

       During the plea hearing, the Court conducted a thorough colloquy with Petitioner

to ensure that his plea was knowing and voluntary. Hounsom, ECF No. 884. The Court

inquired about Petitioner’s education, health, sobriety, and ability to understand the

proceedings. The Court inquired about Petitioner’s satisfaction with counsel. Petitioner

replied that he had had enough time to confer with counsel, he was satisfied with

counsel’s representation, there was nothing counsel failed or refused to do, and counsel

answered his questions. The Court confirmed Petitioner’s understanding of his waiver of

rights related to a jury trial and that he had discussed with counsel the particulars of the

plea, including the range of punishment. The Court reviewed the terms of the plea

agreement with Petitioner to confirm his understanding of its provisions. The Court

explained that it was not bound by any sentencing guidelines recommendations contained

in the plea agreement, that the sentencing guidelines are advisory, and that, based on

                                              4
certain statutory sentencing factors, the Court could impose a sentence above or below

the advisory guideline range. The Court noted that the plea agreement recommended: a

base level of 30 for the offense, based on the recommendation that the quantity of

marijuana for which Petitioner was accountable was more than 1000 kilograms; a 3-point

reduction for Petitioner’s acceptance of responsibility; and a 2-point enhancement for

Petitioner’s leadership role in the offense as a manager or supervisor. Petitioner’s career

offender status was left to the Court with authority to diverge from the guidelines and

plea agreement. The Court advised Petitioner of the maximum penalties, and that the

charge in Count I carried a mandatory minimum sentence of 10 years. The Court also

explained the rights to appeal being waived by Petitioner’s plea.

        Petitioner confirmed that he understood all of the foregoing and that his plea was

not prompted by promises or coercion. Petitioner confirmed that the specific facts

contained in the plea and recited by the Government in the hearing were true. Petitioner

specifically confirmed that he participated in an agreement with Anderson and others to

distribute in excess of 1000 kilograms of marijuana. Petitioner then confirmed that he

pleaded guilty of his own free will. Upon the foregoing record, the Court found that

Petitioner’s plea was knowing, intelligent, and voluntary, and accepted Petitioner’s guilty

plea.

        Sentencing Hearing

        On December 22, 2015, Petitioner appeared with his attorney, Mr. Schottel, for

sentencing. Hounsom, ECF No. 881, 882. Motions were filed by the parties in

connection with the sentencing, including Petitioner’s motion for a downward departure

                                             5
under § 5k2.13. Neither party objected to the sentencing guidelines calculations

contained in the presentence investigation report (the “PSI”), which the Court adopted.

The PSI noted a base level of 30, a 3-point reduction for accepting responsibility, and a 2-

point enhancement for Petitioner’s role as a manager or supervisor, for a total offense

level of 29, consistent with the recommendations in the plea agreement. Petitioner was in

criminal history category I, which would have resulted in a guideline range of 87 to 108

months; however, the charge in Count I carried a ten-year mandatory minimum sentence,

thereby increasing the guideline range to 120 months. The Court stated that it had

carefully considered the PSI, the parties’ respective motions, the arguments of both

parties at the hearing, and Petitioner’s own statement. Ultimately, the Court sentenced

Petitioner to 78 months in prison followed by five years of supervised release. Petitioner

did not appeal his sentence.

       Motion to Vacate

       As noted above, Petitioner asserts four claims in the present motion for relief

pursuant to § 2255. He asserts that his counsel was ineffective for (1) failing to argue

against the 2-point leadership enhancement at sentencing, (2) failing to adequately

explain the proffer process, (3) failing to challenge the amount of marijuana in question

at the sentencing phase, and (4) advising Petitioner “to take certain actions” that caused

him not to pursue, and the Government to rescind, a plea offer of 57 months.

       The Government responds that Petitioner’s claims 1 and 3 are precluded by the

plea agreement, in which Petitioner specifically accepted the 2-point enhancement and

the amount of marijuana in question; as such, counsel could not have argued against them

                                             6
at the sentencing phase. The Government argues that Petitioner’s claims 2 and 4 are

patently false in that both counsel and the Government thoroughly and repeatedly

explained proffer conditions to Petitioner before he ultimately declined to cooperate. The

Government further contends that Petitioner has not shown the requisite prejudice.

                                      DISCUSSION

       Legal Standards

       Pursuant to 28 U.S.C. § 2255, a federal prisoner may seek relief from a sentence

on the ground that “the sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to impose such sentence, or

that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). A petitioner’s ineffective assistance of

counsel claim is properly raised under § 2255 rather than on direct appeal. United States

v. Davis, 452 F.3d 991, 994 (8th Cir. 2006).

       The Sixth Amendment guarantees a criminal defendant the right to effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). To prevail

on a claim of ineffective assistance of counsel, a petitioner must show that (1) counsel’s

performance fell below an objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. Strickland, 466 U.S. at 690-694; Morelos v.

United States, 709 F.3d 1246, 1250 (8th Cir. 2013). Failure to establish either prong is

fatal to the claim. Morelos at 1250. To prevail on a claim of ineffective assistance of

counsel, a petitioner must overcome the strong presumption that counsel’s conduct, based

                                               7
on the circumstances at that time, fell within the wide range of reasonable professional

assistance. Kelly v. U.S., 819 F.3d 1044, 1047 (8th Cir. 2016).

       A defendant’s right to effective assistance of counsel extends to the plea-

bargaining process. Lafler v. Cooper, 566 U.S. 156, 162 (2012). To establish ineffective

assistance during plea negotiations, the petitioner must show a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). Conversely, when the

defendant’s claim is that counsel misadvised him of the relative advantages of pleading

guilty rather than proceeding to trial, in order to show Strickland prejudice, the defendant

must show that, but for his counsel’s advice, he would have accepted the plea. Talavera

v. United States, 842 F.3d 556, 558 (8th Cir. 2016).

       “Courts should not upset a plea solely because of post hoc assertions from a

defendant about how he would have pleaded but for his attorney’s deficiencies.” Meza-

Lopez v. United States, 929 F.3d 1041, 1045 (8th Cir. 2019). Instead, judges should

“look to contemporaneous evidence to substantiate a defendant’s expressed

preferences.” Id. In particular, a “defendant’s representations during the plea-taking

carry a strong presumption of verity and pose a formidable barrier in any subsequent

collateral proceedings.” Adams v. United States, 869 F.3d 633, 635 (8th Cir. 2017)

(citation omitted).

       Prejudice in the sentencing context requires the petitioner to show “a reasonable

probability that his sentence would have been different but for the deficient

performance.” Coleman v. United States, 750 F.3d 734, 739 (8th Cir. 2014). “A

                                             8
reasonable probability is a probability sufficient to undermine confidence in the outcome

or a substantial, not just conceivable, likelihood of a different result.” Meza-Lopez, 929

F.3d at 1044-45 (citation omitted).

       Analysis

       Sentencing (Claims 1 and 3)

       In claims 1 and 3, Petitioner asserts that counsel was ineffective at sentencing for

failing to argue against the 2-point leadership enhancement and the specific amount of

marijuana in question (1000 kilos), and because no evidence was produced in support of

the enhancements. These claims are without merit. Petitioner expressly accepted those

facts and consequences both in the written plea agreement, which he confirmed that he

reviewed with counsel and understood, and during the plea hearing. In addition, the facts

amply supporting both guidelines determinations are in the PSI. Petitioner did not object

to these paragraphs in the PSI and does not now allege that the facts are untrue. Thus,

any objection by counsel at sentencing would have been baseless and improper. An

attorney’s failure to raise a meritless argument does not constitute ineffective assistance.

Dodge v. Robinson, 625 F.3d 1014, 1019 (8th Cir. 2010). Further, these two guidelines

determinations had no effect on Petitioner’s guidelines calculations; Petitioner’s

guideline range would have increased to 120 months in any event because of the statutory

mandatory minimum sentence. For these reasons, the Court will deny these claims.

       Proffer (Claims 2 and 4)

       In claims 2 and 4, Petitioner contends that counsel was ineffective for failing to

adequately explain the implications of a proffer such that Petitioner lost the opportunity

                                              9
to secure a 57-month plea deal. These claims are also unavailing.

       First, the Government’s attorney, Mr. Davis, who participated in the discussions

related to the possible proffer, detailed those discussions in his response to Petitioner’s

motion, which response was signed by him pursuant to Rule 11(b), Fed. R. Civ. P. In

that response, Mr. Davis represented that both he and Mr. Shostak fully explained the

conditions of the proffer and provided Petitioner every opportunity to weigh his decision.

The Government’s email communication with Mr. Shostak, filed under seal, reflects an

exhaustive discussion between counsel. ECF No. 8, Ex. 1. Petitioner has not responded

to the Government’s response and exhibits in this respect and does not contest the

foundation or accuracy of that correspondence. ECF No. 8, Ex. 1 & 2. Petitioner’s claim

that experienced defense counsel failed to convey to him the substance of that exchange

or the ramifications of his decision, particularly in light of the seriousness of the charges,

strains credulity.

       Even accepting arguendo Petitioner’s assertion that that his counsel’s explanation

was inadequate, the Court is persuaded that the Government, in its efforts to secure a

sound agreement and Petitioner’s cooperation, adequately informed Petitioner regarding

the possible proffer. The prosecutor was exploring the possibility of Petitioner providing

cooperation and would have had no incentive to fail to describe fully the scope of the

cooperation being requested. Thus, Petitioner would have suffered no prejudice from his

own counsel’s alleged shortcoming.

       Moreover, in its response, the Government has set forth the extensive cooperation

that would have been required in order to qualify for the plea offer and a possible low

                                              10
guideline range of 57 months, to which the Government would not object. But Defendant

has nowhere alleged that he would have agreed to provide such cooperation.

       Finally, Petitioner’s claims are plainly contradicted by the record. As noted

above, Petitioner affirmed as part of the guilty plea agreement that he was “fully satisfied

with the representation received from defense counsel” and that counsel “completely and

satisfactorily explored all areas which the defendant has requested relative to the

government’s case and any defenses.” In the Court’s colloquy with Petitioner, he

affirmed that he had had enough time to confer with counsel, he was satisfied with

counsel’s representation, there was nothing counsel failed or refused to do, and that

counsel answered his questions. At no time did Petitioner raise any concerns with respect

to his plea counsel or his prior counsel. Petitioner’s new bare assertions to the contrary

fail to overcome the strong presumption of verity of his repeated affirmations at the time

of the plea. The Court will deny these claims.

       Evidentiary Hearing

       A petitioner’s allegations must be accepted as true and a hearing should be held

unless they are contradicted by the record, inherently incredible, merely conclusions, or

would not entitle the petitioner to relief. Garcia v. United States, 679 F.3d 1013, 1014

(8th Cir. 2012). Petitioner has not requested an evidentiary hearing, and the Court finds

no need for one, as the “motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief.” See 28 USC § 2255(b); see also Guzman-Ortiz

v. United States, 849 F.3d 708, 715 (8th Cir. 2017).



                                             11
                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Brian Hounsom’s motion filed under

28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED.

       IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Petitioner has not made a substantial showing of the denial of a federal

constitutional right as required by 28 U.S.C. § 2253(c)(2).

       A separate Judgment shall accompany this Memorandum and Order.



                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 27th day of March, 2020.




                                            12
